Citation Nr: 9903742	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  98-02 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho



THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1966 to 
December 1967.  He died in May 1997.  The appellant and the 
veteran were married in December 1996.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boise, Idaho, which 
found that the appellant was not entitled to DIC.



FINDINGS OF FACT

1.  The appellant and the veteran lived together "as man and 
wife" beginning in 1989 or 1990.

2.  The appellant was divorced from GAL in November 1996, and 
subsequently married the veteran in December 1996.

3.  The veteran died in May 1997.

4.  Nothing in the record shows that the veteran and the 
appellant had any children born of their marriage or born to 
them before their marriage.

5.  Although the appellant and veteran cohabited for several 
years "as man and wife" their relationship could not have 
constituted a valid common-law marriage since the appellant 
must have known that she was not free to marry the veteran 
until her marriage to GAL was terminated.


CONCLUSIONS OF LAW

1.  The relationship between the appellant and the veteran 
prior to their marriage in December 1996 may not be 
recognized as a deemed valid common-law marriage.  
38 U.S.C.A. § 103(a) (West 1991); 38 C.F.R. § 3.52 (1998).

2.  The appellant is not entitled to DIC as the surviving 
spouse of the veteran.  38 U.S.C.A. §§ 103(a), 1318 (West 
1991); 38 C.F.R. §§ 3.52, 3.54, 3.205(c) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  An August 1968 rating decision reflects that the 
veteran had been granted service connection for schizophrenic 
reaction by memo rating.  This condition was assigned a 50 
percent disability rating, effective December 21, 1967.  By a 
February 1969 rating decision, the assigned disability rating 
was increased to 100 percent effective December 30, 1968.  
This rating remained in effect for the rest of the veteran's 
life.

In January 1997, the veteran submitted a VA Form 21-686c, 
Declaration of Status of Dependents, wherein he reported that 
he and the appellant had been married in December 1996.  He 
also reported that they had no dependent children.  A copy of 
their marriage license was submitted at that time, as well as 
a copy of the divorce decree between the appellant and GAL.  
This decree shows that appellant's divorce from GAL became 
final in November 1996.  

The veteran died in May 1997.  Following his death, the 
appellant submitted a VA Form 21-534, completing that portion 
of the application for DIC.

In a July 1997 rating decision, the RO denied the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.  The RO also found that basic 
eligibility for DIC had been established as the veteran had 
been evaluated as permanently and totally disabled at the 
time of his death, and the rating had been in effect for at 
least 10 consecutive years immediately preceding death.  
However, in correspondence dated in August 1997, the RO 
informed the appellant that her claim for DIC could not be 
approved as she had not been married to the veteran for at 
least one year and no child was born of the marriage.

The appellant's Notice of Disagreement was received in 
September 1997.  She contended that even though she and the 
veteran had not been legally married until 1996, they had 
"lived as man and wife since 1990."  In support of her 
claim, she submitted copies of credit cards, checks from a 
joint checking account, and various lay statements.  The lay 
statements confirm that the appellant and the veteran 
cohabited beginning in 1989 or 1990.  

A Statement of the Case was issued in October 1997, and the 
appellant's Substantive Appeal, dated in December 1997, was 
received in February 1998.  The appellant contended that she 
and the veteran cohabited "from 1989 to the time of his 
death."  She stated that she and the veteran did not worry 
about what would happen if he died, and that it was not until 
he became very ill that they thought something should be 
done.  Consequently, she filed for divorce and then she and 
the veteran were married.  She also asserted that she took 
care of the veteran throughout his illness.

The record reflects that the veteran and the appellant were 
residences of the State of Washington from the beginning of 
their relationship until the veteran's death.

Legal Criteria.  DIC may not be paid under 38 U.S.C.A. § 1318 
to the surviving spouse of a veteran unless the surviving 
spouse was married to the veteran for one year or more 
immediately preceding the veteran's death, or a child was 
born of the marriage or was born to them before the marriage.  
38 U.S.C.A. § 1318(c); see also 38 C.F.R. § 3.54(c)(2) 
(1998).

Marriage means a marriage valid under the law of the place 
where parties resided at the time of marriage, or the law of 
the place where the parties resided when the rights to 
benefits accrued.  38 C.F.R. § 3.1(j).

Where an attempted marriage of a claimant to the veteran was 
invalid by reason of a legal impediment, the marriage will 
nevertheless be deemed valid if: 

(a) The marriage occurred 1 year or more before the 
veteran died or existed for any period of time if a 
child was born of the purported marriage or was born to 
them before such marriage; and 

(b) The claimant entered into the marriage without 
knowledge of the impediment; and 

(c) The claimant cohabited with the veteran continuously 
from the date of marriage to the date of his or her 
death; and 

(d) No claim has been filed by a legal surviving spouse 
who has been found entitled to gratuitous death benefits 
other than accrued monthly benefits covering a period 
prior to the veteran's death.

38 C.F.R. § 3.52; see also 38 U.S.C.A. § 103(a).

Marriages deemed valid. . . . the claimant's signed statement 
that he or she had no knowledge of an impediment to the 
marriage to the veteran will be accepted, in the absence of 
information to the contrary, as proof of that fact.  
38 C.F.R. § 3.205(c).

The State of Washington does not recognize common-law 
marriages.  VA Adjudication Procedure Manual, M21-1, Part IV, 
12.04(d).  In this case, the appellant asserts, in effect, 
that she and the veteran had a deemed valid common-law 
marriage prior to their marriage in December 1996.  In 
VAOPGCPREC 58-91 (O.G.C. Prec. 58-91), VA General Counsel 
held:

[Section] 103(a) of Title 38, United 
States Code, provides in part that, where 
it is established that a claimant for 
gratuitous veteran's death benefits 
entered into a marriage with a veteran 
without knowledge of the existence of a 
legal impediment to that marriage, and 
thereafter cohabited with the veteran for 
one year or more immediately preceding 
the veteran's death, such marriage will 
be deemed to be valid.  The requirement 
of a marriage ceremony by a jurisdiction 
which does not recognize common-law 
marriage constitutes a "legal impediment" 
to such a marriage for purposes of that 
section.

In other words, if the legal impediment to an attempted 
marriage is the lack of a marriage ceremony necessary in a 
state or commonwealth that does not recognize common-law 
marriages, VA may deem such a marriage valid for VA purposes 
where the facts demonstrate that the appellant was without 
knowledge of the legal impediment at the time that the 
invalid marriage was contracted.  See Dedicatoria v. Brown, 8 
Vet. App. 441, 444 (1995) (The Court interprets 38 C.F.R. § 
3.52 "to require that determination of appellant's knowledge 
with respect to the legal impediment must be viewed in terms 
of what the appellant's state of mind was at the time that 
the invalid marriage was contracted.").

VA Adjudication Procedure Manual, M21-1, Part III, § 6.08(b), 
provides the following guidance with respect to common-law 
marriages:

The legal requirements for establishing a 
common-law marriage vary from state to 
state.  Typically, however, ALL of the 
following elements must be present before 
a common-law marriage can be established.

	(1) An Agreement between the Parties 
to be Married.  Often the agreement is 
explicit but it can be inferred from the 
conduct of the parties.  The statement of 
one of the parties that there was no 
agreement to be married is not 
necessarily conclusive, especially when 
the statement is self-serving and there 
is evidence the parties held themselves 
out as married.

	(2) Cohabitation.  This means that 
the parties actually lived together for 
some period of time.

	(3) Holding Out to the Public as 
Married.  This is probably the most 
important element from the point of view 
of development.  A holding out can be 
established by statements of persons in 
the community who knew the parties as 
husband and wife and from documents which 
show that the parties presented them-
selves as married.  The parties do not 
have to have used the same last name 
although it is certainly easier to 
establish holding out if they did.  
Possible sources of evidence of holding 
out include lease agreements, joint bank 
accounts, utility bills, tax returns, 
insurance forms, employment records and 
any other document requiring the 
individual to indicate marital status.

Analysis.  As stated above, the appellant did not appeal the 
RO's July 1997 denial of service connection for the cause of 
the veteran's death.  Consequently, the RO's finding that the 
veteran's death was not related to service must be accepted 
as correct.  38 C.F.R. §§ 3.104, 3.105.  Therefore, the 
appellant is ineligible for DIC under 38 U.S.C.A. § 1310.

In the instant case, the veteran was continuously rated 
totally disabled for a period of 10 or more years immediately 
preceding death.  However, the evidence clearly shows that 
the appellant and the veteran were not married for one year 
prior to his death.  Furthermore, nothing in the record shows 
that the veteran and the appellant had any children born of 
their marriage or born to them before their marriage.  
Accordingly, the appellant is ineligible for DIC pursuant to 
38 U.S.C.A. § 1318(c).  See also 38 C.F.R. § 3.54(c)(2).

This case present a factual situation similar to that in 
Sandoval v. Brown, 7 Vet. App. 7 (1994), where the appellant, 
who had been married to the veteran for less than one year at 
the time of the veteran's death, argued that her cohabitation 
with the veteran before the marriage should be deemed a 
marriage.  In Sandoval, the Court of Veterans Appeals (Court) 
noted that VA had conceded that for purposes of section 103 
the requirement of a marriage ceremony by a jurisdiction 
which does not recognize common-law marriage constitutes a 
legal impediment to that marriage.

In this case, the appellant has submitted evidence which 
reflects that she and the veteran lived together "as man and 
wife" for several years prior to his death.  In Sandoval, 
supra, and Colon v. Brown, 9 Vet. App 104 (1996), the Court 
held that in cases of purported common-law marriage, the 
appellant must be given an opportunity to submit a signed 
statement pursuant to 38 C.F.R. § 3.205(c), indicating that 
she had no knowledge of an impediment to the marriage.  The 
Court indicated that if the appellant was unaware of the 
impediment, then an otherwise invalid common-law marriage 
could be deemed valid.  However, in both Sandoval and Colon 
the legal impediment was the fact that the jurisdictions 
where the respective parties resided did not recognize 
common-law marriages as valid.  In the instant case, the 
legal impediment was the appellant's marriage to GAL, which 
was not terminated until November 1996.  The Board finds that 
at the time the appellant and the veteran began living 
together the appellant must have known that she was not free 
to enter into a valid marriage until her previous marriage to 
GAL was terminated.  Since the Board finds that the appellant 
had such knowledge, then it is axiomatic that she could not 
have intended a legal common-law marriage with the veteran.  
Thus, one of the basic requirements, that there be a mutual 
consent to marry, was lacking for a common-law marriage.  
Likewise, it follows that the appellant's knowledge of an 
impediment to marriage when she entered into an apparently 
marital relationship with the veteran, i.e., when they began 
to live together "as man and wife," is a bar to recognition 
of the relationship as a deemed valid marriage.  The test set 
forth by the statue is whether the claimant was "without 
knowledge of any legal impediment" to the attempted marriage 
at the time that she entered into a relationship with the 
veteran.

Further, a finding that the appellant knew of the legal 
impediment to her ability to marry at the time she initially 
entered into an apparently marital relationship with the 
veteran is supported by the appellant's December 1997 
Substantive Appeal wherein she acknowledged that it was not 
until the veteran became very ill that they decided to enter 
into a valid marriage.  Specifically, the appellant 
acknowledged that it was at that point that she filed for 
divorce from GAL in order to marry the veteran.  The finding 
that the appellant knew she was not free to marry is also 
supported by the fact that the veteran submitted a copy of 
the appellant's divorce decree from GAL with his VA Form 
21-686c in January 1997.  This action indicates that the 
veteran and appellant knew that they could not enter into a 
valid marital relationship until the appellant's prior 
marriage to GAL had been terminated.

Since the Board has found that the appellant was aware that 
she could not enter into a valid marriage prior to her 
divorce from GAL, no remand is necessary to obtain a signed 
statement pursuant to 38 C.F.R. § 3.205(c).  Furthermore, as 
the appellant knew of the legal impediment, her relationship 
with the veteran cannot be deemed a valid marriage prior to 
the date her prior marriage to GAL was terminated.  See 
38 C.F.R. § 3.52(b).

By this decision, the Board does not refute the appellant's 
contentions that she and the veteran cohabited for several 
years prior to his death, nor dispute the circumstances of 
their relationship as described by the appellant and the lay 
statements submitted in support of her claim.  The simple 
fact is that she does not meet the statutory requirements 
necessary for a grant of DIC.  The Board does not have the 
authority to overrule the express wishes of Congress 
reflected by these statutory requirements.  As the law and 
not the evidence is dispositive in this case, the appeal is 
denied by operation of law.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).


ORDER

Entitlement to DIC is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
MERSON


- 11 -
